              Case 7:94-mj-01472-MRG Document 4 Filed 11/20/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         Case No.: 94 MJ 01472          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              Jon E. Engle


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.



                                                           Hon. Martin R. Goldberg, 1
                                                           United States Magistrate J




Dated:          20     day of _N_o_v_em_b_e_r_ _ _ __, 2029__
               Poughkeepsie, New York
